DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 08/05/2021, with respect to the rejection(s) of claim(s) 1-5, 10-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Allan (US 20200245206 A1).
Claim Rejection under 35 USC 101 has been overcome based on applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable Wang (US 20180287934 A1) in view of Allan (US 20200245206 A1).
Regarding Claim 1, 11
Wang teaches:

A packet forwarding method comprising: receiving a bit indexed explicit replication (BIER) packet sent by a source apparatus (¶42 BIER-enabled nodes 106, 108, 110, 114, 116 and 118 BIER-enabled nodes are configured to forward packets using BIER, ¶51 BIER-enabled node 114 (an egress router) signals to BIER-enabled node 106 (an ingress router) that BIER-enabled node 114 is interested in receiving packets associated with a given multicast group or flow, ¶34 BIER-enabled node (and ingress router) 106 is configured to receive a multicast data packet), 


forwarding the BIER packet to a destination apparatus according to the (SI) carried by a packet header of the BIER packet (¶130 BIER egress nodes are assigned set identifiers as well as bit positions, the forwarding method would also include accessing a set ID in the intervening header, (¶78 Upon receiving an incoming multicast message, an encapsulation engine at node A determines the group identifier (SI indicates a cluster) from a header of the message, and accesses group membership table 306 to determine the tree ID and message bit array (MBA) to be attached to the message.  BIER forwarding, various types of encapsulation may be used to attach information such as a message bit array, set identifier, or tree ID to a message), 


Wang does not teach:

wherein a packet header of the BIER packet carries a set identifier (SI) and a bit forwarding router identity (BFR-ID), the SI indicates a cluster in which a destination apparatus resides, a BFR-ID value of the BFR-ID is determined according to the SI and indicates a location of the destination apparatus in the cluster, and different destination apparatuses have different BFR- ID values; and

Allan teaches:

wherein a packet header of the BIER packet carries a set identifier (SI) and a bit forwarding router identity (BFR-ID), the SI indicates a cluster in which a destination apparatus resides (¶5 receiving data traffic to broadcast to a multicast group, querying a locator identifier separation protocol (LISP) mapping system to get a list of routing locators (RLOCS) (SI indicates a cluster) for members of the multicast group, constructing a bit indexed explicit replication (BIER) bitmap of the RLOCs, and forwarding data traffic for the multicast group using the BIER bitmap ¶58, ¶35 BFR identifier 
(BFR-id) that is unique within the BIER domain, When a multicast data packet enters the BIER domain, a BFIR determines the set of destination BFERs to which the packet needs to be delivered),

 a BFR-ID value of the BFR-ID is determined according to the SI and indicates a location of the destination apparatus in the cluster, and different destination apparatuses have different BFR- ID values (¶5 receiving data traffic to broadcast to a multicast group, querying a locator identifier separation protocol (LISP) mapping system to get a list of routing locators (RLOCS) (SI indicates a cluster) for members of the multicast group, constructing a bit indexed explicit replication (BIER) bitmap of the RLOCs, and forwarding data traffic for the multicast group using the BIER bitmap ¶58, ¶35 BFR identifier (BFR-id) that is unique within the BIER domain, When a multicast data packet enters the BIER domain, a BFIR determines the set of destination BFERs to which the packet needs to be delivered); and
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in (Allan ¶5).

Regarding Claim 10
Wang teaches:
A non-transitory computer readable storage medium storing programs which cause, when executed by a processor, the processor to perform the packet forwarding method according to claim 1 (¶161 Processor 2114 generally represents any type or form of processing unit capable of processing data or interpreting and executing instructions.  In certain embodiments, processor 2114 may receive instructions from a software application or module.  These instructions may cause processor 2114 to perform the functions of one or more of the embodiments described and/or illustrated herein ¶146)


Regarding Claim 12
Wang teaches:

The packet forwarding apparatus according to claim 11.

Allan teaches:

The packet forwarding apparatus according to claim 11, wherein when the computer programs executed by the processor, the computer programs cause the processor to: cluster converge apparatuses and access apparatuses of a data center, and allocate a SI to each cluster (¶5 receiving data traffic to broadcast to a multicast group, querying a locator identifier separation protocol (LISP) mapping system to get a list of routing locators (RLOCS) (SI indicates a cluster) for members of the multicast group, constructing a bit indexed explicit replication (BIER) bitmap of the RLOCs, and forwarding data traffic for the multicast group using the BIER bitmap ¶58, ¶35 BFR identifier (BFR-id) that is unique within the BIER domain, When a multicast data packet enters the BIER domain, a BFIR determines the set of destination BFERs to which the packet needs to be delivered), 

Wang teaches:

(¶41 the encapsulated packet 1100 includes a payload 1102, inner IP header 1104, intervening header 1106, transport header 1108, and outer IP header 1110, inner IP header 1104 is not used in forwarding the encapsulated packet through a BIER or BIER-Tr domain, Inner IP header 1104 includes IP source address field 1112 (a converge apparatus)and IP destination address field 1114 of the original IP packet (access apparatus).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in light of Allan in order to provide a network device functioning as an ingress tunnel router to facilitate multicast traffic forwarding and mobility in a network with mobile devices (Allan ¶5).

Regarding Claim 13
Wang teaches:

The packet forwarding apparatus according to claim 12

Allan teaches:
The packet forwarding apparatus according to claim 12, wherein the BFR-ID value is determined according to at least one of the following ways: 

receiving commands issued from a controller of the data center through a specified data model; 

receiving commands issued from the controller through a path computation unit extension (PCE) protocol; 

receiving commands issued from the controller through a border gateway protocol (BGP) extension (¶108 control communication and configuration module(s) 1032A-R of the ND control plane 1024 typically include a reachability and forwarding information module to implement one or more routing protocols (e.g., an exterior gateway protocol such as Border Gateway Protocol (BGP)); 

receiving commands issued from the controller through a border gateway protocol-path state extension; and 


Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in light of Allan in order to provide a network device functioning as an ingress tunnel router to facilitate multicast traffic forwarding and mobility in a network with mobile devices (Allan ¶5).


Regarding Claim 14
Wang teaches:

The packet forwarding apparatus according to claim 11

Allan teaches:
The packet forwarding apparatus according to claim 11, wherein when the computer programs executed by the processor, the computer programs cause the processor to: forward the BIER packet to the destination apparatus according to at least the SI of the cluster in which the destination apparatus resides, a virtual network identity, and BFR-ID (¶5 receiving data traffic to broadcast to a multicast group, querying a locator identifier separation protocol (LISP) mapping system to get a list of routing locators (RLOCS) (SI indicates a cluster) for members of the multicast group, constructing a bit indexed explicit replication (BIER) bitmap of the RLOCs, and forwarding data traffic for the multicast group using the BIER bitmap ¶58, ¶35 BFR identifier (BFR-id) that is unique within the BIER domain (virtual network identity), When a multicast data packet enters the BIER domain, a BFIR determines the set of destination BFERs to which the packet needs to be delivered (SI of the cluster in which the destination apparatus resides)); and
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in light of Allan in order to provide a network device functioning as an ingress tunnel router to facilitate multicast traffic forwarding and mobility in a network with mobile devices (Allan ¶5).
.

Regarding Claim 15
Wang teaches:

The packet forwarding apparatus according to claim 11

Allan teaches:

The packet forwarding apparatus according to claim 11, wherein a capability that an apparatus for forwarding between Leaves in a data center supports forwarding according to the SI (¶5 receiving data traffic to broadcast to a multicast group, querying a locator identifier separation protocol (LISP) mapping system to get a list of routing locators (RLOCS) (forwarding according to the SI) for members of the multicast group, constructing a bit indexed explicit replication (BIER) bitmap of the RLOCs, and forwarding data traffic for the multicast group using the BIER bitmap) or 

a capability that a converge apparatus in the data center supports forwarding according to the SI is reported to a controller.


Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in light of Allan in order to provide a network device functioning as an ingress tunnel router to facilitate multicast traffic forwarding and mobility in a network with mobile devices (Allan ¶5).


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang-Allan as applied to claim 1 above, and further in view of Wijnands (US 20180131532 A1).

Regarding Claim 2


Wang teaches:

wherein the destination apparatus comprises: a converge apparatus and an access apparatus (¶41 the encapsulated packet 1100 includes a payload 1102, inner IP header 1104, intervening header 1106, transport header 1108, and outer IP header 1110, inner IP header 1104 is not used in forwarding the encapsulated packet through a BIER or BIER-Tr domain, Inner IP header 1104 includes IP source address field 1112 (a converge apparatus)and IP destination address field 1114 of the original IP packet (access apparatus))

Wang-Allan does not teach:

The method according to claim 1, wherein before the step of receiving the BIER packet sent by the source apparatus, the method further comprises: clustering converge apparatuses and access apparatuses of a data center, and allocating a SI to each cluster; 

Wijnands teaches:

The method according to claim 1, wherein before the step of receiving the BIER packet sent by the source apparatus, the method further comprises: clustering converge apparatuses and access apparatuses of a data center, and allocating a SI to each cluster (¶60 fig. 2 fig 5 ¶56 one bit array for each set identifier ¶57 subdivide (clustering) a BIER network into multiple areas, each area can include as many receivers (converge apparatuses and access apparatuses of a data center) as can be addressed using the number of bit positions available in the network's bit array, BIER bit array allocated for each area); and 

determining BFR-ID value of each destination apparatus according to the allocated SI (¶37 BIER-enabled node is assigned a unique identifier or routable address known as a router identifier (RID) ¶30 bit position 
represents a first group of destination nodes in an area of the 
communications network ¶33 receiver information is encoded in the packet, ¶41 BIER-enabled node in the BIER network uses the BPs (indication set identifier according to the bit array) and router identifiers (RIDs) (BFR-ID) of the other BIER-enabled nodes to generate one or more bit indexed routing tables (BIRTs) and bit indexed forwarding tables (BIFTs))
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Allan in light of Wijnands in order to provide a multicast that is a bandwidth-conserving technology which allows delivery of data to multiple receivers while avoiding transmission of multiple copies of the same message over the same network link (Wijnands ¶4).

Regarding Claim 3


The method according to claim 2.

Wijnands teaches:

The method according to claim 2, wherein the BFR-ID value is determined according to at least one of the following ways: receiving commands issued from a controller of the data center through a specified data model; receiving commands issued from the controller through a path computation unit extension (PCE) protocol; receiving commands issued from the controller through a border gateway protocol (BGP) extension; receiving commands issued from the controller through a border gateway protocol- path state extension; and receiving commands issued from the controller through an Openflow protocol extension (¶43 ISIS and/or OSPF protocols can be modified to assist in distributing BP-to-router ID mappings (issued commands) through the BIER network using link state updates, router identifiers, which are used in building network topology and forwarding tables, ¶46) 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Allan in light of Wijnands in order to provide a multicast that is a bandwidth-conserving technology which allows delivery of data to multiple receivers while avoiding transmission of multiple copies of the same message over the same network link (Wijnands ¶4).

Regarding Claim 4

Wang-Allan-Wijnands teaches:

The method according to claim 1.

Wijnands teaches:

The method according to claim 1, further comprising: forwarding the BIER packet to the destination apparatus according to at least the SI of the cluster in which the destination apparatus resides, a virtual network identity, and BFR-ID (¶33 In BIER forwarding, receiver information (destination apparatus) is encoded in the packet. ¶41 BIER-enabled node in the BIER network uses the BPs and router identifiers (RIDs) (BFR-ID) of the other BIER-enabled nodes to generate one or more bit indexed routing tables (BIRTs) and bit indexed forwarding tables (BIFTs) ¶70 fig. 3C router  (destination apparatus), Neighbor G, H (virtual network identity) ¶76 forwarding and routing tables, )
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Allan in light of Wijnands in order to provide a multicast that is a bandwidth-conserving technology which allows delivery of data to multiple receivers while avoiding transmission of multiple copies of the same message over the same network link (Wijnands ¶4).

Regarding Claim 5, 
Wang-Allan-Wijnands teaches:

The method according to claim 1.

Wijnands teaches:

The method according to claim 1, wherein a capability that an apparatus for forwarding between Leaves in a data center supports forwarding according to the SI or a capability that a converge apparatus in the data center supports forwarding according to the SI is reported to a controller (¶87 assignment of bit positions to groups of satellite-area egress routers is communicated by a network controller, the mapping between the bit positions and groups of egress nodes is maintained at a network controller, and the controller supplies information to egress node A to use in applying message bit 
arrays).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Allan in light of Wijnands in order to provide a multicast that is a bandwidth-conserving technology which allows delivery of data to multiple receivers while avoiding transmission of multiple copies of the same message over the same network link (Wijnands ¶4).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        11/09/2021